NO. 07-02-0271-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL E

                                JANUARY 28, 2003

                       ______________________________


                            CECIL WARD, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

           FROM THE 242ND DISTRICT COURT OF CASTRO COUNTY;

                 NO. B2767-0108; HONORABLE ED SELF, JUDGE

                       _______________________________

Before JOHNSON, C.J., REAVIS, J., and BOYD, S.J.1


                           ABATEMENT AND REMAND


      On April 4, 2002, appellant Cecil Ward was convicted of murder with the use of a

deadly weapon. His punishment was assessed by the jury at life imprisonment in the


      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
Institutional Division of the Department of Criminal Justice. Appellant timely filed his

appeal and the clerk’s record was filed in this court on August 6, 2002. The court reporter

has been granted four extensions of time within which to file the reporter’s record, with the

last extension being granted until December 13, 2002. However, we have never received

the reporter’s record. In his last motion seeking an extension of time, the court reporter

certified that appellant had made the required payment and the written designation of

record.


       This state of the record requires us to remand the case to the 242nd District Court

of Castro County to conduct hearings as mandated by Texas Rules of Appellate

Procedure 37.3(2) and 38.8.


       Upon remand, the judge of the trial court shall immediately cause proper notice to

be given and conduct a hearing to determine:


       1. whether appellant desires to prosecute the appeal, and if so,

       2. why appellant has been deprived of a reporter’s record,

       3. if any other orders are necessary to ensure the diligent and prompt
       pursuit of appellant’s appeal.


       In support of its determination, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental




                                              2
reporter’s record. These supplemental records shall be submitted to this court not later

than February 28, 2003.


      It is so ordered.


                                               Per Curiam


Do not publish.




                                           3